DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmgren (US 20120132142 A1).
Regarding claim 1, Holmgren teaches a control system for a rotary milking parlor (Figs 1a-2), the control system comprising:
a set of sensors (Fig 1a Item C3D- cameras) configured to generate sensor signals ([0026-0027]) indicating conditions reflecting whether or not an entity is located at a position relative to the rotary milking parlor that is hazardous for the entity (Fig 1a Items Z1-Z6) with respect to a current operation of the milking parlor; and
a central control unit (Fig 1a Item 150- control unit) configured to receive the sensor signals and control the rotary milking parlor according 
wherein each sensor in the set of sensors is configured to generate first and second signals both for detecting a condition at the hazardous position ([0026-0027] Camera: “on”, Image: “detected” ),
said first and second signals being independent from one another and conveyed separately by respective first and second signal lines of the control system to convey the first and second signals to the central control unit ([0026-0027] Camera: “on”, Image: “detected” ),
and wherein the central control unit permits the rotary milking parlor to be operated only on condition that both the first and second signals of all the sensors in the set of sensors indicate that no entity is located at any hazardous position ([0028]).
Regarding claim 7, Holmgren teaches all of the abovementioned claim 1 and further teaches wherein the set of sensors comprises at least one of:
a first sensor (Fig 1a Item C3D- camera) configured to detect the presence of an entity being located at a first position that is hazardous with respect to a stationary object and a current movement direction of a platform of the rotary milking parlor ([0027]); and
a second sensor (Fig 1a Item C3D- camera) configured to detect the presence of an entity being located at a second position that is hazardous if the rotary milking parlor is operated irrespective of a movement direction of the platform ([0027]).
Regarding claim 9, Holmgren teaches a method of controlling a rotary milking parlor (Figs 1a-2), the method comprising:
generating, via a set of sensors, sensor signals indicating conditions reflecting whether or not an entity is located at a position relative to the rotary milking parlor that is hazardous for the entity with respect to a current operation of the milking parlor ([0027]); and
controlling the rotary milking parlor according to a predetermined operation procedure and in response to the sensor signals ([0028]), each sensor in the set of sensors configured to generate both first and second signals for detecting a condition at the hazardous position, said first and second signals being independent from one another (Camera: “on”, Image: “detected”);
conveying the first and second signals separately via respective first and second signal lines ([0028]); and
controlling the rotary milking parlor such that the rotary milking parlor operates only on condition that both the first and second signals of all the sensors in the set of sensors indicate that no entity is located at any hazardous position ([0028-0033]).
Regarding claim 15, Holmgren teaches all of the abovementioned claim 9 and further teaches a non-volatile, non-transitory data recording medium having stored thereon a computer program comprising software that, upon execution by a processing unit causes the processing unit to execute the method ([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren (US 20120132142 A1) as applied to claims 1 and 9 respectively above, and further in view of Esch (US 20110308468 A1).
Regarding claim 2, Holmgren teaches all of the abovementioned claim 1 and further teaches wherein:
the current operation comprises moving a platform in one of a first direction, each position in a first group of positions is defined as hazardous for the entity if the platform is moved in the first direction ([0031, 0033]), and
each position in a second group of positions is defined as hazardous for the entity if the platform is moved ([0031, 0033] Note: Due to the symmetrical arrangement of a rotary milking carousel, rotation of the platform in either direction will cause a pinching/crushing/shearing hazard).
Holmgren is silent as to moving a platform in a second direction opposite the first direction.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) comprising moving a platform in a second direction opposite the first direction ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Holmgren’s control system for a rotary platform with the further teachings of Esch’s second direction rotation in order to prevent an animal or human from being pinched in the platform.
Regarding claim 3, Holmgren teaches all of the abovementioned claim 1 and further teaches:
at least one input interface configured to generate operator commands for influencing the operation of the rotary milking parlor ([0040]).
Holmgren is silent as to a manual control unit connected to the at least one input interface, the manual control unit being configured to control the rotary milking parlor in response to the operator commands and the sensor signals.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) comprising a manual control unit connected to the at least one input interface (Fig 1A Item 142- display), the manual control unit being configured to control the rotary milking parlor in response to the operator commands and the sensor signals ([0022-0023], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s manual control unit in order to allow the user to tailor and optimize the system to their preferences.
Regarding claim 4, modified Holmgren teaches all of the abovementioned claim 3 and further teaches:
control circuitry (Esch- Fig 1A Item 132- rotary control logic) selectively connectable to the first and second signal lines via a mode-selection member (Esch- [0023]), the central control circuit being configured to enable the rotary milking parlor to operate according to the predetermined operation procedure and in response to the sensor signals, if the mode-selection member is set in a first mode of operation (Esch- [0023]), and
the control circuitry (Esch- Fig 1A Item 132- rotary control logic) being configured to enable the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals, if the mode-selection member is set in a second mode of operation (Esch- [0031-0034] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s rotary control logic to allow the user multiple control schemes for added safety.
Regarding claim 5, modified Holmgren teaches all of the abovementioned claim 4 and further teaches wherein:
the control circuitry is configured to produce a permission signal which is set in an enabling state if and only if both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position (Holmgren- [0036-0040] Note: an execution of an action is only permitted after the cameras detect the type of entity in a zone), and
the manual control unit is configured to: receive the permission signal, receive a mode signal generated via the mode-selection member, and exclusively allow the rotary milking parlor to operate in response to the operator commands if the mode signal indicates that the mode-selection member is set in the second mode of operation and the permission signal is set in the enabling state (Esch- [0034] Note: Rotary platform may only be operated after a user entered master reset signal).
Regarding claim 6, modified Holmgren teaches all of the abovementioned claim 4 and further teaches wherein:
the at least one input interface (Esch- Item 142- display)  comprises a forward-control input member configured to, upon activation, generate a first operator command of said operator commands (Esch- [0029-0036] Note: a graphic user interface allows the user to begin operation of the rotary platform), and a rearward-control input member configured to, upon activation, generate a second operator command of said operator commands (Esch- [0037] Note: a graphic user interface allows the user to reverse direction of the rotary platform), and
the manual control unit is configured to: control a platform to move in a first direction in response to the first operator command (Esch- [0029-0036]), if the mode-selection member is set in the second mode of operation and both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position (Holmgren- [0028]), and
control the platform to move in a second direction opposite to the first direction in response to the second operator command (Esch- [0037]), if the mode-selection member is set in the second mode of operation and both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position (Holmgren- [0028]).
Regarding claim 8, Holmgren teaches all of the abovementioned claim 1 but is silent as to wherein the set of sensors comprises at least one sensor configured to register operator-generated stop commands. 
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) wherein the set of sensors comprises at least one sensor configured to register operator-generated stop commands ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s operator-generated stop command in order to provide an emergency stop mechanism in case of automatic control system failure.
Regarding claim 10, Holmgren teaches all of the abovementioned claim 9 and further teaches wherein:
the current operation comprises moving a platform in one of a first direction ([0028]),
each position in a first group of positions is deemed hazardous for the entity if the platform is moved in the first direction ([0031], [0033]), and
each position in a second group of positions is defined as hazardous for the entity if the platform is moved in the second direction ([0031], [0033] Note: Due to the symmetrical arrangement of a rotary milking carousel, rotation of the platform in either direction will cause a pinching/crushing/shearing hazard).
Holmgren is silent as to moving a platform in a second direction opposite the first direction.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) comprising moving a platform in a second direction opposite the first direction ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Holmgren’s control system for a rotary platform with the further teachings of Esch’s second direction rotation in order to prevent an animal or human from being pinched in the platform.
Regarding claim 11, modified Holmgren teaches all of the abovementioned claim 10 and further teaches a system comprising:
generating operator commands (Holmgren- [0040]) via at least one input interface (Esch- Fig 1A Item 142- display), the operator commands being configured to influence the operation of the rotary milking parlor (Holmgren- [0040]); and
controlling the rotary milking parlor in response to the operator commands and the sensor signals (Holmgren- [0040])(Esch- [0022-0023]).
Regarding claim 12, modified Holmgren teaches all of the abovementioned claim 11 and further teaches:
enabling the rotary milking parlor to operate according to the predetermined operation procedure and in response to the sensor signals in a first mode of operation (Holmgren- [0027-0028]);
and enabling the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals in a second mode of operation (Esch- [0030-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s operator commands in order to allow the user to manually input and control the system in case of automated control failure.
Regarding claim 13, modified Holmgren teaches all of the abovementioned claim 12 and further teaches:
producing a permission signal set in an enabling state if and only if both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position; checking if the permission signal is set in the enabling state; checking a mode of operation indicated by a mode signal; and allowing the rotary milking parlor to operate in response to the operator commands exclusively if the mode signal indicates the second mode of operation and the permission signal is set in the enabling state (Holmgren- [0036-0040] Note: an execution of an action is only permitted after the cameras detect the type of entity in a zone).
Regarding claim 14, modified Holmgren teaches all of the abovementioned claim 13 and further teaches:
controlling a platform of the rotary milking parlor to move in a first direction in response to a forward-control input member being activated to generate a first operator command of said operator commands, if the mode signal indicates the second mode of operation, and if both the first and second signals of all sensors in the set of sensors  indicate that no entity is located at any hazardous position (Holmgren- [0028]); and
controlling the platform to move in a second direction opposite to the first direction in response to a rearward-control input member being activated to generate a second operator command of said operator commands, if the mode signal indicates the second mode of operation, and both the first and second signals of all sensors in the set of sensors indicate that no entity is deemed to be located at any hazardous position (Esch- [0037]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of rotary milking platforms and safety control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642